UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ORDER
IN RE; CONFERENCES IN CIVIL CASES 1G -cv-ON3 So

Consistent with the Court's recent standing orders restricting access to the courthouse,
effective immediately, all conferences in all civil cases assigned to Judge Halpern shall be
conducted by telephone conference call. Unless otherwise ordered by the Court, counsel and
unrepresented parties shall not attend court in person.

It will be the responsibility of counsel to arrange a conference call. At the time of the
scheduled conference, once all counsel (and unrepresented parties) are on the line, they shall
call Chambers at the following number: (914) 390-4160.

This Order is subject to revocation at any time. In that event, the Court will notify
counsel (and unrepresented parties) sufficiently in advance of the scheduled conference to
allow participants to attend Court in person.

Dated: New York, New York
March 18, 2020

SO ORDERED:

oud

Philip M. Halpern
United States District Judge

 
